DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 7,712,583 B2) in view of Lund (US 2011/0094830 A1) and Kritzer et al (US 10,745,259 B2).
Regarding claim 1, Matsumoto (‘583) discloses a lifting system (fig1) comprising: 
a platform 1,2a,2b,5 (fig1, col.7 lines58-62, col.8 line1; col.5 lines39, “a chassis which is a platform”) including: 
a first portion 2a,2b,5 (fig1), and 
a second portion 1 (fig1) expandable relative to the first portion (fig1, col.7 lines61-62); 
a first lifting assembly L1 (figA below; col.7 lines62-67) disposed within a first stationary stanchion (a combination of an element 3b, 4b at a first corner; col.7 lines62-67; fig1,figA), including: 
a first lifting mechanism (col.7 line67, “incorporating a jack”) disposed within the first stationary stanchion (col.7 lines65-67), coupled to a first corner (figA) of the platform 1,2a,2b,5 located on the first portion 2a,2b,5;
a second lifting assembly L2 (figA below; col.7 lines62-67) disposed within a second stationary stanchion (a combination of an element 3b and 4b at a second corner; col.7 lines62-67; fig1,figA), including: 
a second lifting mechanism (col.7 line67, “incorporating a jack”) disposed within the second stationary stanchion (col.7 lines65-67), coupled to a second corner (figA) of the platform 1,2a,2b,5 located on the first portion 2a,2b,5;
a third lifting assembly L3 (figA below; col.7 lines62-67) disposed within a first translatable stanchion (a combination of an element 3a and 4a at a third corner; col.7 lines62-67; fig1,figA), including: 
a third lifting mechanism (col.7 line67, “incorporating a jack”) disposed within the first translatable stanchion (col.7 lines65-67), and coupled to a third corner (figA) of the platform 1,2a,2b,5 located on the second portion 1;
a fourth lifting assembly L4 (figA below; col.7 lines62-67) disposed within a second translatable stanchion (a combination of an element 3a and 4a at a fourth corner; col.7 lines62-67; fig1,figA), including: 
a fourth lifting mechanism (col.7 line67, “incorporating a jack”)  disposed within the second translatable stanchion (col.7 lines65-67; fig1,figA), and coupled to a fourth corner (figA) of the platform 1,2a,2b,5 located on the second portion 1;
	wherein the second portion 1 of the platform 1,2a,2b,5 expands relative to the first portion 2a,2b,5 in a direction (a direction parallel to the elements 2a,2b of the platform) when the first translatable stanchion (the elements 3a,4a at the third corner) and the second translatable stanchion (the elements 3a,4a at the fourth corner) move in the direction.

    PNG
    media_image1.png
    512
    863
    media_image1.png
    Greyscale

	However, Matsumoto does not explicitly disclose a use of a threaded screw and a body for the lifting mechanism and a use of tracks.
	It is noted that Matsumoto discloses a use of hydraulic fluid for lifting mechanism (fig4).
Lund (‘830) teaches a use of a threaded screw 2 (para[0017]) with a body (which the threaded screw 2 is threadedly supported) rotatably disposed within a stanchion 1 (para[0017]) as one of suitable kind of lifting mechanism for a lifting assembly (figs1,3, claim 12). Lund further teaches that a hydraulic cylinder is also one of suitable kind of lifting mechanism (claim 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto to use a threaded shaft as a lifting mechanism, as taught by Lund, for the purpose of providing one of suitable kind of lifting mechanisms.
Kritzer et al (‘259) teaches a use of a base 16 (col.5 line29) having tracks (col.5 lines34-35) for lifting assemblies of a lifting system to move along the tracks with rollers 44 (col.5 lines34-35) attached to an end of each of the lifting assemblies, and for anchoring the entire lifting system to a substructure (col.5 line43, “an underlying surface”) below the lifting system (col.5 lines41-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto to use a base with tracks, as taught by Kritzer et al, for providing an easy movement of the lifting assemblies via rollers and tracks and anchoring the lifting system on a substructure as a whole.
Regarding claim 2, the combination of Matsumoto, Lund, and Kritzer et al teaches the lifting system of claim 1. Lund further teaches a use of a motor 4 (para[0017]) coupled to each of the threaded screw 2 to rotate the threaded screws 2 (para[0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto to use a motor for each threaded screw, as taught by Lund, for the purpose of providing driving power to each of threaded screws. 
Matsumoto as modified by Lund further discloses a use of a control system (fig4, col.4 lines4-5, 8-10, 41-45; col.9 lines1-7) to control activation of a drive mechanism (equivalent to the motor 4 of Lund), the control system including: a control interface (col.9 lines44-47), and control logic 11,12 (col.9 lines1-7) communicatively coupled to the control interface to: activate (col.4 lines4-5, 8-10, 41-45) the drive mechanism (equivalent to the motor 4 of Lund) to drive the lifting mechanism (equivalent to the threaded screw 2 of Lund) at a synchronized rate (col.9 lines55-59; “the four jacks resume the full-speed lifting”; The lifting mechanisms can be either driven at different rate or synchronized rate).
Regarding claim 4, the combination of Matsumoto, Lund, and Kritzer et al teaches the system of claim 2. Matsumoto as modified by Lund and Kritzer et al further discloses a use of encoders 6,7 (col.8 lines34-44) communicatively coupled to the drive mechanism (equivalent to the motor 4 of Lund), wherein the encoders 6,7 are configured to determined determine a position (col.8 lines45-55; col.9 line66-col.10 line9; via using inclination detection signals) of the platform based on a detected driven position of the drive mechanism (equivalent to the motor 4 of Lund).
Regarding claim 5, the combination of Matsumoto, Lund, and Kritzer et al teaches the system of claim 1, wherein: the first stationary stanchion and the second stationary stanchion are coupled to the substructure (taught by Kritzer et al).
Regarding claim 6, the combination of Matsumoto, Lund, and Rosen teaches the system of claim 1. Matsumoto further discloses at least one support 2a,2b,5 (fig1, col.7 line61, col.8 line1; Each tubing part of the platform defines a support) coupled between the first lifting assembly L1, the second lifting assembly L2, the third lifting assembly L3, and the fourth lifting assembly L4.
Regarding claim 7, the combination of Matsumoto, Lund, and Rosen teaches the system of claim 1, wherein the second portion of the platform 26 (Rosen) includes at least one detachable panel 90 (Rosen; as set aforementioned under claim 1) to expand a dimension of the platform 26 when the second portion is expanded relative to the first portion.
Regarding claim 8, Matsumoto (‘583) discloses a lift (fig1) comprising: 
a platform 1,2a,2b,5 (fig1, col.7 lines58-62, col.8 line1; col.5 lines39, “a chassis which is a platform”) including: 
a first portion 2a,2b,5 (fig1), and 
a second portion 1 (fig1) expandable relative to the first portion  (fig1, col.7 lines61-62); 
a first lifting mechanism (col.7 line67, “incorporating a jack” of a first lifting assembly L1, fig1) coupled to a first corner (figA) of the platform 1,2a,2b,5 located on the first portion 2a,2b,5;
a second lifting mechanism (col.7 line67, “incorporating a jack” of a second lifting assembly L2, fig1) coupled to a second corner (figA) of the platform 1,2a,2b,5 located on the first portion 2a,2b,5;
a third lifting mechanism (col.7 line67, “incorporating a jack” of a third lifting assembly L3, fig1) coupled to a third corner (figA) of the platform 1,2a,2b,5 located on the second portion 1;
a fourth lifting mechanism (col.7 line67, “incorporating a jack” of a fourth lifting assembly L4, fig1) coupled to a fourth corner (figA) of the platform 1,2a,2b,5 located on the second portion 1;
	a first drive mechanism (elements 10a,10b of the first lifting mechanism; fig4, figA) coupled to the first lifting mechanism (fig4) to drive the first lifting mechanism (fig4);
a second drive mechanism (elements 10a,10b of the second lifting mechanism; fig4, figA) coupled to the second lifting mechanism (fig4) to drive the second lifting mechanism (fig4);
a third drive mechanism (elements 10a,10b of the third lifting mechanism; fig4, figA) coupled to the third lifting mechanism (fig4) to drive the third lifting mechanism (fig4);
a fourth drive mechanism (elements 10a,10b of the fourth lifting mechanism; fig4, figA) coupled to the fourth lifting mechanism (fig4) to drive the fourth lifting mechanism (fig4); and
a control system (fig4, col.4 lines4-5, 8-10, 41-45; col.9 lines1-7) to control activation of the drive mechanisms, the control system including:
a user interface (col.9 lines44-47) to control vertical translation of the platform based on activation of the drive mechanisms; and
control logic 11,12 (col.9 lines1-7) communicatively coupled to the user interface to perform operations comprising: 
activating (col.4 lines4-5, 8-10, 41-45) the drive mechanisms to vertically translate the platform based on user-input at the user interface; 
wherein the control logic 11,12 synchronize the drive mechanisms to cause the lifting mechanisms to be driven at a same rate (col.9 lines55-59; “the four jacks resume the full-speed lifting”; The lifting mechanisms can be either driven at different rate or synchronized rate).
	However, Matsumoto does not explicitly disclose a use of screw jacks, motors, and tracks.
	It is noted that Matsumoto discloses a use of hydraulic fluid for lifting mechanism (fig4).
Lund (‘830) teaches a use of a screw jack 2 (para[0017]) as one of suitable kind of lifting mechanism for a lift (figs1,3, claim 12) wherein each of the screw jacks 2 is driven by a motor 4 (para[0017], operating as a drive mechanism). Lund further teaches that a hydraulic cylinder is also one of suitable kind of lifting mechanism (claim 12). It is noted that Lund teaches that the motor is coupled on a top portion of a stanchion (fig2). Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the motor being housed in the stanchion because Applicant has not disclosed that housing the motor in the stanchion provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Lund’s motor, and applicant's invention, to perform equally well with either locations of the motor because both locations of the motor would perform the same function of actuating the screw jack. Also, Fig 1 of the instant application shows that the motor is coupled on a top portion of the stanchion and para[0044] of the instant specification states that the motor may be coupled to any portion of the stanchions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto to use a screw jack a lifting mechanism driven by a motor (operating as a drive mechanism) housed in a stanchion, as taught by Lund, for the purpose of providing one of suitable kind of lifting mechanisms.
Kritzer et al (‘259) teaches a use of a base 16 (col.5 line29) having tracks (col.5 lines34-35) for lifting assemblies of a lifting system to move along the tracks with rollers 44 (col.5 lines34-35) attached to an end of each of the lifting assemblies, and for anchoring the entire lifting system to a substructure (col.5 line43, “an underlying surface”) below the lifting system (col.5 lines41-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto to use a base with tracks, as taught by Kritzer et al, for providing an easy movement of the lifting assemblies via rollers and tracks and anchoring the lifting system on a substructure as a whole.
Regarding claim 10, the combination of Matsumoto, Lund, and Kritzer et al teaches the lift of claim 8. Matsumoto as modified by Lund further discloses each of the lifting mechanism (equivalent to the screw jack 2 of Lund) is housed within stanchions (a combination of an element 3a and 4a at each corner; col.7 lines62-67; fig1,figA), 
wherein the second portion of the platform 1,2a,2b,5 expands relative to the first portion in the direction when the third stanchion (the elements 3a,4a at the third corner) and the fourth stanchion (the elements 3a,4a at the fourth corner) move in the direction.
Regarding claim 11, the combination of Matsumoto, Lund, and Kritzer et al teaches the lift of claim 10, wherein: the first stanchion and the second stanchion are coupled to the substructure (taught by Kritzer et al).
Regarding claim 12, the combination of Matsumoto, Lund, and Kritzer et al teaches the lift of claim 10. Matsumoto further discloses at least one support 2a,2b,5 (fig1, col.7 line61, col.8 line1; Each tubing part of the platform defines a support) coupled between the first stanchion, the second stanchion, the third stanchion, and the fourth stanchion (figs1,A).
Regarding claim 14¸ the combination of Matsumoto, Lund, and Kritzer et al teaches the lift of claim 10. Matsumoto further discloses at least one sensor 6 (col.8 lines34-50) to detect a degree of levelness of the platform.
Regarding claim 15, the combination of Matsumoto, Lund, and Kritzer et al teaches the lift of claim 9. Matsumoto further discloses wherein the platform 1,2a,2b,5 includes: at least one side rail 2a (fig1) to couple the first portion and the second portion (fig1); at least one arm 2b (fig1) coupled to the side rail 2a (fig1), a jack mount 3a,3b (fig1) coupled to the arm 2b (fig1); and a jack mount base 4a,4b (fig1) coupled to the jack mount 3a,3b and threadingly (taught by Lund) coupled to a screw drive of at least one of the first screw jack, the second screw jack, the third screw jack, and the fourth screw jack (taught by Lund; equivalent to the lifting mechanism of Matsumotor). 

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto (US 7,712,583 B2), Lund (US 2011/0094830 A1), and Kritzer et al (US 10,745,259 B2) in further view of Knapp et al (US 2019/0389704 A1).
Regarding claim 3, the combination of Matsumoto, Lund, and Kritzer et al teaches the system of claim 2, however, does not explicitly teach a use of a position sensor. Knapp et al (‘704) teaches a use of a position sensor for each stanchion (para[0029]), wherein a control logic (para[0050],[0051]) detects, with the position sensor, the position of a platform, and deactivates motors (para[0050],[0051]) for each stanchion in response to a determination that the platform has been vertically lifted to a predetermined height (para[0029],[0050],[0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsumoto, Lund, and Kritzer et al to use a position sensor, as further taught by Knapp et al, for the purpose of avoiding sudden stops or jerking movements (para[0051]).
Regarding claim 9, the combination of Matsumoto, Lund, and Kritzer et al teaches the lift of claim 8, however, does not explicitly teach a use of a position sensor. Knapp et al (‘704) teaches a use of a position sensor for lifting mechanisms (para[0029]), wherein an operation further comprises detecting, with the position sensor, the position of a platform, and deactivating motors (para[0050],[0051]) for each stanchion in response to a determination that the platform has been vertically lifted to a predetermined height (para[0029],[0050],[0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsumoto, Lund, and Kritzer et al to use a position sensor, as further taught by Knapp et al, for the purpose of avoiding sudden stops or jerking movements (para[0051]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto (US 7,712,583 B2), Lund (US 2011/0094830 A1), and Kritzer et al (US 10,745,259 B2) in further view of Pietrusynski (US 6,416,069 B1).
Regarding claim 13, the combination of Matsumoto, Lund, and Kritzer et al teaches the lift of claim 10, however, does not explicitly teach that the platform includes a textured surface. Pietrusynski (‘069) teaches a use of a textured surface (via providing two rubber strips 44 on a top of an element 48; fig1, col.3 lines39-44) on a platform 48 (fig1) to prevent a bottom of a workpiece from being scratched (col.3 lines39-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsumoto, Lund, and Kritzer et al to use a textured surface by providing two rubber strips, as further taught by Pietrusynski, for the purpose of preventing a bottom of a workpiece from being scratched (col.3 lines39-44).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US 7,712,583 B2) in view of Rosen (5,702,222) and Kritzer et al (US 10,745,259 B2).
Regarding claim 16, Matsumoto (‘583) discloses an expandable lift system (fig1) comprising: 
an expandable platform 1,2a,2b,5 (fig1, col.7 lines58-62, col.8 line1; col.5 lines39, “a chassis which is a platform”) to expand a dimension of the expandable platform 1,2a,2b,5; 
at least one stationary stanchion 3b,4b (col.7 lines62-67) housing a first lifting assembly (col.7 line67, “incorporating a jack”), the first lifting assembly 3b,4b being coupled to a first side 2a,2b,5 of the expandable platform 1,2a,2b,5 (fig1), and
at least one translatable stanchion 3a,4a (col.7 lines62-67) housing a second lifting assembly (col.7 line67, “incorporating a jack”), the second lifting assembly coupled to a second side 1 of the expandable platform 1,2a,2b,5 (fig1).
	However, Matsumoto does not explicitly disclose a use of a detachable panel of the expandable platform and track including a rail and at least one stop.  
Rosen (‘222) teaches a use of a plurality of detachable panels 90 (col.5 lines59-64) of  a lift system (fig2) to receive a workpiece thereupon (figs1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto to use a platform with a plurality of detachable panels, as taught by Rosen, for the purpose of receiving a workpiece thereupon (figs1-2).
Kritzer et al (‘259) teaches a use of a base 16 (col.5 line29) having at least one track (col.5 lines34-35) with rollers 44 (col.5 lines34-35) attached to an end of each of a lifting mechanism, and the at least one track coupled to a substructure (col.5 line43, “an underlying surface”) below the lifting system (col.5 lines41-43) for anchoring the entire lifting system to the substructure as a whole; the at least one track coupled to a substructure (col.5 line43, “an underlying surface”) , the track including a rail (defined by raised ribs 62; fig1) defined within the at least one track (fig1), for the lifting mechanism to be configured to translatably engage the rail to allow to move along the rail (col.5 lines33-35); and at least one stop 64 (col.5 lines36-37) located at least one end of the track to retain engagement of the lifting mechanism within the rail (col.5 lines36-37). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto to use a base with at least one track including a rail and at least one stop, as taught by Kritzer et al, for providing an easy movement of the lifting assemblies via rollers and tracks and anchoring the lifting system on a substructure as a whole.
Regarding claim 17, the combination of Matsumoto, Rosen, and Kritzer et al teaches the expandable lift system of claim 16.  Rosen further teaches a use of a screw jack 52 (col.5 lines11-13) threadably coupled to a body 66 (col.5 line19) disposed within each stanchion a stanchion 22,24 (col.4 line10, figs2,4) as one of suitable kind of lifting assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto to use a screw jack and a body for a lifting assembly, as further taught by Rosen, for the purpose of providing one of suitable kind of lifting assembly for a lift system.


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto (US 7,712,583 B2), Rosen (5,702,222), Kritzer et al (US 10,745,259 B2) in further view of Lund (US 2011/0094830 A1).
Regarding claim 18, the combination of Matsumoto, Rosen, and Kritzer et al teaches the expandable lift system of claim 16. Rosen further teaches a use of one motor (col.3 line8) to activate lifting assembly, however, does not explicitly teach that each lifting assembly is drive by a motor. Lund (‘830) teaches a use of a motor 4 (para[0017]) coupled to each of lifting assemblies 2 (para[0017]) to activate the lifting assemblies 2 (para[0017]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Matsumoto to use a separate motor for each lifting assemblies, as taught by Lund, for the purpose of providing options of independently activating lifting assemblies.
Regarding claim 19, the combination of Matsumoto, Rosen, Kritzer et al, and Lund teaches the expandable lift system of claim 18. Matsumoto as modified by Lund further discloses a use of a control system (fig4, col.4 lines4-5, 8-10, 41-45; col.9 lines1-7) to control activation of a drive mechanism (equivalent to the motor 4 of Lund), the control system including: a control interface (col.9 lines44-47), and control logic 11,12 (col.9 lines1-7) communicatively coupled to the control interface to activate (col.4 lines4-5, 8-10, 41-45) the drive mechanism (equivalent to the motor 4 of Lund) such that revolutions per minute (the speed of the motors) of the drive mechanisms (equivalent to the motors 4 of Lund) are synchronized (col.9 lines55-59; “the four jacks resume the full-speed lifting”; The drive mechanisms can be either driven at different speed or synchronized speed).
 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Matsumoto (US 7,712,583 B2), Rosen (5,702,222), and Kritzer et al (US 10,745,259 B2), and Lund (US 2011/0094830 A1) in further view of Knapp et al (US 2019/0389704 A1).
Regarding claim 20, the combination of Matsumoto, Rosen, Kritzer et al, and Lund teaches the expandable lift system of claim 19, however, does not explicitly teach a use of a sensor which detects a height of the platform and used for the control logic to deactivate the motor. Knapp et al (‘704) teaches a use of a sensor detecting a height (para[0029], position sensor), wherein a control logic (para[0050],[0051]) detects, with the sensor, the position of a platform, and in response to the platform being at a predetermined height (para[0050],[0051]), deactivates motors (para[0050],[0051]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Matsumoto, Rosen, Kritzer et al and Lund to use a position sensor, as further taught by Knapp et al, for the purpose of avoiding sudden stops or jerking movements (para[0051]).

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of independent claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection as aforementioned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAHEE HONG/Primary Examiner, Art Unit 3723